Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 1 of 36 PAGEID #: 117273




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


                                         Case No. 2:11-cv-1016

  IN RE: OHIO EXECUTION                  CHIEF JUDGE EDMUND A. SARGUS, JR.
  PROTOCOL LITIGATION                    Magistrate Judge Michael R. Merz

  This document relates to:              DEATH PENALTY CASE
  Plaintiff Cleveland Jackson
                                         Execution scheduled for:
                                         November 13, 2019


       Plaintiff Cleveland Jackson’s Supplemental Motion for Preliminary
             Injunction Against the Use of Expired Execution Drugs


         Plaintiff Cleveland Jackson hereby moves this Honorable Court for a stay

   of execution, and, under Fed. R. Civ. P. 65(a), a preliminary injunction on

   claims arising from his Fifth Amended Complaint, which comprises the Fourth

   Amended Omnibus Complaint (ECF No. 1252) and his Second Amended

   Individual Supplemental Complaint (ECF No. 2227).

         Jackson moves to stay the death warrant issued by the Supreme Court

   of Ohio and to bar Defendants, and/or their agents, collectively and

   individually, from acting to implement or otherwise facilitate any part of

   Defendants’ Execution Protocol (ECF No. 667-1) as to him. Jackson similarly

   seeks to bar the same from attempting to execute him on November 13, 2019,

   by means of Defendant’s Execution Protocol and policies, which will deprive

   him of his rights in violation of the Eighth and Fourteenth Amendments to the

   United States Constitution, and 42 U.S.C. § 1983.
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 2 of 36 PAGEID #: 117274




         In light of Jackson’s imminent execution date, a preliminary injunction

   and stay of execution are necessary to allow Jackson to litigate his claims

   before he is unconstitutionally executed. Jackson further requests expedited

   discovery as needed, and an evidentiary hearing on this Motion, of sufficient

   duration to accommodate numerous expert and lay witnesses. The reasons

   supporting Jackson’s requests are explained in the attached memorandum.

         In sum, Jackson seems to bar Defendants from implementing their

   Execution Protocol, and attempting to execute him, using drugs which have

   exceeded their FDA-approved expiration date. Such conduct violates Jackson’s

   rights under the Eighth Amendment, as well as his rights under the Due

   Process and Equal Protection Clauses of the Fourteenth Amendment, as well as

   various State and federal statutes and regulations. It also directly contravenes

   promises made by Defendants, or their predecessors, under oath and to the

   Court in this litigation.




                                          ii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 3 of 36 PAGEID #: 117275




          Respectfully submitted this 3d day of September, 2019.


                                                  Deborah L. Williams
                                                  Federal Public Defender

                                                  by
    /s/ Allen L. Bohnert
    Allen L. Bohnert (0081544)                    and
    Trial Attorney for Plaintiff Jackson
                                                  Richard Cline (0001854)
    and                                           Chief Counsel
                                                  Death Penalty Department
    David C. Stebbins (0005839)
    Assistant Federal Public Defender             Randall L. Porter (0005835)
    Supervising Attorney                          Assistant State Public Defender
    Co-Counsel for Plaintiff Jackson
                                                  Office of the Ohio Public Defender
    Lisa M. Lagos (0089299)                       250 E. Broad Street - Suite 1400
    Paul R. Bottei (TN 17036)                     Columbus, Ohio 43215-9308
    Adam M. Rusnak (0086893)                      Telephone: (614) 466-5394
    Assistant Federal Public Defenders            Facsimile: (614) 644-0708
    Co-Counsel for Plaintiff Jackson              Richard.Cline@opd.ohio.gov
                                                  Randall.Porter@opd.ohio.gov
    Theodore C. Tanski (PA 314189)                Co-Counsel for Plaintiff Jackson
    Research & Writing Attorney
    Co-Counsel for Plaintiff Jackson              and

    Office of the Federal Public Defender         James A. King (0040270)
    for the Southern District of Ohio             Porter, Wright, Morris & Arthur LLP
    Capital Habeas Unit                           41 South High Street
    10 West Broad Street, Suite 1020              Columbus, Ohio 43215
    Columbus, Ohio 43215                          614-227-2051
    614-469-2999                                  614-227-2100 (fax)
    614-469-5999 (fax)                            Email: jking@porterwright.com
    Allen_Bohnert@fd.org                          Co-Counsel for Plaintiff Jackson
    David_Stebbins@fd.org
    Lisa_Lagos@fd.org                             Counsel for Plaintiff Jackson
    Paul_Bottei@fd.org
    Adam_Rusnak@fd.org
    TC_Tanksi@fd.org




                                            iii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 4 of 36 PAGEID #: 117276




                                         Table of Contents
     I.     Background ........................................................................................... 2
     II.     Argument ............................................................................................ 7
            A. The use of expired execution drugs would subject Jackson to cruel
               and unusual punishment, and violates his rights under the Eighth
               Amendment. ..................................................................................... 8
            B. The use of expired execution drugs shocks the conscience, and
               violates Jackson’s rights under the Fourteenth Amendment. ........... 11
            C. The use of expired execution drugs subjects Jackson to disparate
               treatment, and violates his rights under the Equal Protection Clause
               of the Fourteenth Amendment......................................................... 14
            D. The use of expired execution drugs reneges on past, sworn promises
               to this Court, and is barred by the doctrine of judicial estoppel. ...... 25
     III.    Conclusion ........................................................................................ 29
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 5 of 36 PAGEID #: 117277




                            MEMORANDUM IN SUPPORT

         Jackson files this supplementary motion for preliminary injunctive relief

   to address a clear and simple threat to his constitutional rights: Ohio has no

   execution drugs that are not expired—no midazolam, no paralytic, no

   potassium chloride. Defendant Governor Mike DeWine, to be sure, has issued

   a statement that Ohio will not use expired drugs to conduct an execution. Yet

   other Defendants, who lead Ohio’s Department of Rehabilitation and Correction

   (“ODRC”) and who speak on its behalf, have refused to forswear the use of

   expired drugs, including in Jackson’s execution. Further, they have declared,

   under oath, that past promises made by former Defendants, including notably

   former ODRC Director Gary Mohr, carry no weight, even though such promises

   were made under oath, to this Court. To the contrary, Warden Ron Erdos,

   testifying on behalf of ODRC as its representative witnesses under Fed. R. Civ.

   P. 30(b)(6), made clear that the Department is not bound by such promises,

   and that irrespective of Director Mohr’s representations, the use of expired

   drugs to execute Cleveland Jackson is permissible and would be considered.

         The Court should not tolerate this conduct, which flies in the face of

   numerous State and federal regulations, shocks the conscience, and reneges

   on sworn assurances. It is especially troubling that Defendants would threaten

   the use of expired drugs when Defendant Governor DeWine, through his

   spokesperson, has stated that it is his intention that Ohio do no such thing.

   But until Jackson can be assured the expired drugs will not be used in his

   execution, he has no choice but to seek injunctive relief from this Court.



                                           1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 6 of 36 PAGEID #: 117278




   I.    Background

         In the interests of judicial economy, Jackson will only briefly summarize

   the procedural and factual background relevant to his claims.

         Since at least 2011, ODRC officials have taken the position that Ohio will

   not use expired drugs in executions. In a sworn affidavit provided in the

   predecessor matter to this litigation, produced as part of an agreed response to

   discovery requests propounded by Plaintiff Kenneth Smith, former ODRC

   Director Ernie L. Moore averred that ODRC “will not use or attempt to use” any

   execution drug “that is expired at the time of the scheduled execution per the

   expiration date on the original manufacturer’s packaging.” Moore Aff., Cooey

   (Smith) v. Strickland, No. 2:04-cv-1156, ECF No. 817-1, PageID 17564.

   Similarly, Director Moore affirmed that ODRC would “use only [an execution

   drug] that is pure, unadulterated, unexpired, not compounded, and in the

   sealed, original manufacturer’s packaging.” Id.

         At an evidentiary hearing the following year, former ODRC Director Gary

   Mohr testified that “the use of expired drugs is ‘unconscionable’ to him and

   would fly in the face of every policy behind the protocol.” Cooey (Brooks) v.

   Kasich, No. 2:04-cv-1156, 2011 U.S. Dist. LEXIS 128192, at *29 (S.D. Ohio

   Nov. 4, 2011). This statement, the Court explained, was one of many practices

   which “qualif[ied] as [] unwritten policies to this Court,” which “serve[] to

   supplement the written protocol, and Ohio is now bound by the representation

   its agent has made to this Court.” Id. at *29. In part as a result of these

   statements, the Court ultimately rejected the Equal Protection claims brought



                                            2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 7 of 36 PAGEID #: 117279




   by former Plaintiff Reginald Brooks, because “the Court accepts [Director]

   Mohr’s testimony that Ohio will not use expired drugs even if the written

   protocol does not explicitly preclude such action.” Id. at *28. The Court

   concluded that, “[i]n light of the fact that the issue of Ohio’s past use of expired

   drugs has been laid to rest and the binding concession presenting to this

   Court, it would make sense for Ohio to promptly destroy the expired drugs and

   wholly obviate the risk that human error in recordkeeping or action will render

   this drugs [sic] of future concern in this or similar litigation.” Id. at 29–30. 1

         After that, Director Mohr testified further in a subsequent hearing in this

   consolidated litigation. He testified that using expired execution drugs would

   constitute an impermissible variation (or deviation) from Core Element # 2 of

   DRC’s execution protocol, Policy 01-COM-11. (Wiles Hr’g Tr., ECF No. 106,

   PageID 5092–93.) That provision is one of four (later five) provisions of 01-

   COM-11 from which variations are not constitutionally permissible. And, as

   Director Mohr explained, the law regarding the execution drugs must be

   followed. (See id.). As such, it was believed that questions regarding

   Defendants’ potential use of expired execution drugs were no longer at issue.




         1  See also Cooey (Smith) v. Kasich, 801 F. Supp. 2d 623, 641 (S.D. Ohio
   2011) (“[Deputy Director Edwin Voorhies] also testified that Ohio had also
   rejected the option of compounding drugs or using expired drugs that had been
   given an extended expiration date.”); In re Ohio Execution Protocol Litig. (Phillips),
   No. 2:11-cv-1016, 2013 U.S. Dist. LEXIS 159680, at *49 n.6 (S.D. Ohio Nov. 7,
   2013) (“Team Member #17, who has participated in the prior thirty-odd
   executions, denied in his testimony that he has or ever would use expired
   drugs.”)


                                             3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 8 of 36 PAGEID #: 117280




         Yet recent events have reawakened the specter of expired drugs in this

   litigation. Several senior officials within ODRC—Defendants in this lawsuit—

   have now repeatedly insisted that using expired drugs is not only within the

   State’s authority, but that such conduct would be acceptable to them. Indeed,

   they explicitly refused to confirm their continuing commitment to the promises

   described above, and asserted that it was a fair possibility that expired drugs

   could be used in the execution of Cleveland Jackson.

         Defendant ODRC Director Annette Chambers-Smith testified under oath

   that, if certain testing was done, she would authorize an execution using

   expired drugs, and that she was “not ruling out” a discussion with the

   Governor about going forward with such an execution. (Dep. Tr., ECF No.

   2431-1, PageID 116602.) When asked about her knowledge of former Director

   Gary Mohr’s promise never to use expired drugs in an execution, she stated

   that she “would need to review” such statements before committing to following

   them. (Id. at PageID 116603.)

         Even more troublingly, Defendant Warden Ron Erdos, appearing on

   behalf of ODRC as a Rule 30(b)(6) representative, testified that the department

   is “permitted to use expired execution drugs,” if those drugs are tested for

   potency. (Rough Transcript, p. 106.) 2 He emphasized that “[i]t’s possible” that

   ODRC would make use of such expired drugs, and was clear that any promises




         2   A final version of this transcript has not yet been filed with the Court.


                                              4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 9 of 36 PAGEID #: 117281




   made by Director Mohr to the contrary do not still stand, and that such

   promises “can be changed depending on who’s in charge.” (Id. at pp. 106–08.)

         In light of Defendants’ refusal to forswear the use of expired execution

   drugs, and their assertion that even sworn representations to the courts can be

   changed and policy applied differently depending on who’s in charge, Plaintiff

   Jackson must seek relief from this Court. Jackson seeks injunctive relief on

   the following grounds:

             (A) Defendants violate Jackson’s rights under the Eighth
                 Amendment to be free from cruel and usual
                 punishment, arising from the sure or very likely harm
                 posed by “contamination, concentration, pH levels,
                 sterility, adulteration, misbranding, expiration/beyond
                 use date, improper storage or handling . . . of the drugs
                 to be administered to cause his death under the
                 Execution Protocol.” (Jackson Second Am. Individ.
                 Supp. Compl., Twenty-First Cause of Action, ECF No.
                 2227, ¶ 2329, PageID 107682.)
             (B) Defendants violate Jackson’s rights under the Due
                 Process Clause of the Fourteenth Amendment, by
                 providing inadequate procedural safeguards, and
                 engaging in conduct which shocks the conscience, by
                 violating numerous state and federal statutes and
                 regulations that prohibit the use of expired drugs. (4th
                 Am. Omnibus Compl., Fourteenth Cause of Action, ECF
                 No. 1252, ¶¶ 1610–17, PageID 45805–06 3.)


         3  Although the Court previous dismissed the Fourteenth Cause of Action
   from the Omnibus Complaint, the Magistrate Judge explained, and the Court
   adopted, reasoning that allows for the potential for further claims: the Magistrate
   Judge criticized Plaintiffs for failing to “offer any examples of conduct which has
   been held to shock the conscience and compare them with the conduct of
   Defendants,” and noted that, with respect to the use of midazolam, “[o]f course,
   it is possible that evidence will accumulate to the point that a different result
   would be required.” (Report & Recommendation, ECF No. 1620, PageID 69633.)
   Because evidence of Defendants’ willingness to use expired drugs (and
   unwillingness to forswear such use) only very recently came to light, Jackson
   submits that evidence has so accumulated to require a different result.


                                            5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 10 of 36 PAGEID #: 117282




            (C) Defendants violate Jackson’s rights under the Equal
                Protection Clause of the Fourteenth Amendment, by
                engaging in disparate treatment of similarly situated
                individuals, without sufficient justification, in a way
                that is arbitrary, irrational, and capricious, including by
                failing to adhere to their own policies, practices, and
                procedures. (Id., Fourth Cause of Action, PageID 45737
                et seq.)
            (D) Defendants are also subject to judicial and equitable
                estoppel, based on their past promises, under oath an
                in open court, in this very litigation and to this very
                Court.
         It is telling that the Fourth Amended Omnibus Complaint prophesied the

   very risk that Jackson now faces. In Paragraph 910 of the Omnibus

   Complaint, Jackson alleged that

                In light of Defendants’ history of changing their
                positions on execution drugs that may be used for an
                execution, along with their previous refusal or failure to
                destroy or otherwise divest themselves of the expired
                execution drugs in their possession, and their
                simultaneous insistence that they will not and have not
                illegally obtained execution drugs when the available
                evidence suggests intentions otherwise, there is a
                substantial risk that Defendants, finding it difficult or
                impossible to carry out an execution using only non-
                imported, legally obtained and legally dispensed,
                distributed and administered execution drugs that are
                not expired and not past their use-by date, will resort to
                using drugs that are illegally obtained, dispensed,
                distributed or administered or expired or past their use-
                by date, despite previous sworn testimony and
                assurances to this Court.

   (Id., ¶ 910, PageID 45644.)

         Jackson seeks injunctive relief now, to prevent the realization of this

   foretold misadventure.




                                            6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 11 of 36 PAGEID #: 117283




   II.   Argument

         Jackson “is not required to prove his case in full.” Univ. of Texas v.

   Camenisch, 451 U.S. 390, 395 (1981). Although he must “show more than a

   mere possibility of success,” Six Clinics Holding Corp., II v. Cafcomp Sys., Inc.,

   119 F.3d 393, 402 (6th Cir. 1997), it is “ordinarily sufficient if the plaintiff has

   raised questions going to the merits so serious, substantial, difficult, and

   doubtful as to make them a fair ground for litigation and thus for more

   deliberate investigation,” Certified Restoration Dry Cleaning Network, L.L.C. v.

   Tenke Corp., 511 F.3d 535, 543 (6th Cir. 2007) (internal quotation marks

   omitted). Jackson does so now.

         As explained in his prior Motion for Preliminary Injunction (ECF No.

   2242), Jackson can satisfy all four equitable factors, which are to be

   considered both for an injunction and a stay of execution: 1) whether Jackson

   has demonstrated a strong likelihood of success on the merits; (2) whether

   Jackson will suffer irreparable harm in the absence of equitable relief; (3) the

   probability that granting the injunction will cause substantial harm to others;

   and (4) whether the public interest will be advanced by issuing the injunction.

   Miller v. City of Cincinnati, 622 F.3d 524, 533 (6th Cir. 2010).

         For the reasons explained in his prior Motion, Jackson can establish that

   he is threatened with of irreparable injury; the lack of harm to others; and the

   public interest ways in his favor. (See Motion, ECF No. 2242, PageID 108125–

   29). Nor has there been any undue delay in the filing of this Motion: Jackson

   only learned that all of Ohio’s execution drugs are expired on Wednesday,



                                             7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 12 of 36 PAGEID #: 117284




   August 21, less than two weeks ago; he notified the Court and the parties of his

   intent to file this Motion days later, on August 27 (see Notice, ECF No. 2411.)

   Believing that Defendants had committed not to use expired drugs on any

   inmate in Ohio, until he learned otherwise from Defendants’ sworn testimony

   at the recent depositions, Jackson could not reasonably have brought this

   motion any earlier. Cf. Nelson v. Campbell, 541 U.S. 637, 650 (2004) (noting

   strong equitable presumption against a stay “where a claim could have been

   brought at such a time as to allow consideration of the merits without

   requiring the entry of a stay”).

         Jackson notes that Defendant Governor DeWine has stated, via a

   spokesperson, that he “does not support using expired drugs in executions.” 4

   Nevertheless, absent more definitive assurances from Defendants and their

   counsel, and in the face of sworn testimony that conflicts with the Governor’s

   statement on this point, Jackson must take steps to protect his rights and

   prevent his being subjected to an unconstitutional and likely painful execution.

             A. The use of expired execution drugs would subject Jackson to
                cruel and unusual punishment, and violates his rights under
                the Eighth Amendment.

         The use of expired drugs in his execution violates Jackson’s right to be

   free from cruel and usual punishment secured by the Eighth Amendment.

   U.S. Const. amend. VIII.


         4 Marty Schladen, Will Ohio really use drugs that have expired for
   executions?, THE COLUMBUS DISPATCH, Aug. 29, 2019, available at
   https://www.dispatch.com/news/20190829/will-ohio-really-use-drugs-that-
   have-expired-for-executions (last accessed Sept. 3, 2019).


                                           8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 13 of 36 PAGEID #: 117285




         As an initial matter, Defendants’ use of expired execution drugs, should

   they attempt to execute Jackson in such a way, would per se constitute a

   violation of the Eighth Amendment. Simply stated, use of execution drugs

   violates the law. Dispensing of expired drugs also violates the law. Defendants

   can neither dispense, nor use, expired drugs in an execution without violating

   multiple state and federal laws. And there is good reason that Defendants

   should not be allowed to do so. Expiration dates for FDA-approved drugs are

   mandated precisely to “assure that a drug product meets applicable standards

   of identity, strength, quality, and purity at the time of use.” 21 C.F.R.

   § 211.137(a). Executing a person in contravention of these regulations is

   constitutionally “unusual” on its face; and where such regulations are in place

   to ensure quality, purity, and strength of drug products—essential for a drug to

   do its job—it is constitutionally “cruel” as well. Cf. Brewer v. Landrigan, 562

   U.S. 996, 997 (2010) (vacating temporary restraining order because plaintiff

   could not show a risk of harm, since there was “no showing that the drug was

   unlawfully obtained, nor was there an offer of proof to that effect.”)

         Jackson can also establish that use of expired execution drugs violates

   the Eighth Amendment test established by Baze v. Rees, 553 U.S. 35 (2008),

   Glossip v. Gross, 135 S. Ct. 2726 (2015), and reiterated in Bucklew v. Precythe,

   139 S. Ct. 1112 (2019). Jackson has outlined in detail the governing legal

   framework for such a claim in his Amended Motion for Preliminary Injunction,

   (see ECF No. 2242, PageID 108045–52), and, in the interests of judicial

   economy, he incorporates that discussion by reference here.



                                            9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 14 of 36 PAGEID #: 117286




         In sum, use of expired execution drugs “presents a sure or very likely

   risk” that Jackson will suffer severe pain and needless suffering. Once beyond

   their mandated expiration date, Defendants can no longer be certain that the

   drugs they will use to end Jackson’s life will do so quickly, effectively, and

   without unconstitutional pain. Drug strength degrades over time, and the

   FDA-mandated expiration dates are established by rigorous stability testing

   and evaluation. See 21 C.F.R. § 211.166. Further, beyond their official shelf-

   lives, drugs begin to develop particulates, impurities, and other degradations in

   quality that are sure or very likely to impair the ability of the drugs to function

   as intended. Most critically, even supposing that midazolam can act as the

   State alleges (a fact which Jackson has vigorously contested), expired

   midazolam cannot be relied upon to act in the same way. And, as Jackson has

   explained at length, without a drug that will block or attenuate pain, he will

   suffer extreme pain and suffering from the second and third drugs in Ohio’s

   Execution Protocol.

         Further, Jackson can succeed in his Eighth Amendment claim by

   showing an available alternative. First, any of the alternatives alleged in

   Jackson’s Second Amended Individual Supplemental Complaint, (ECF No.

   2227, PageID 107599–665), and his Amended Motion for Preliminary

   Injunction, (ECF No. 2242, PageID 108072–124), are available, meaning they

   are feasible and readily implemented, and would significantly reduce the

   substantial risks of severe pain posed by the current protocol, and even more

   so those risks posed by the current protocol using expired drugs. Further,



                                           10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 15 of 36 PAGEID #: 117287




   although Jackson does not concede that the current protocol is constitutional,

   use of the same protocol and unexpired drugs would also significantly reduce

   risks to Jackson associated with using expired drugs. He would not need to

   fear that the drugs injected to bring about his death—and to protect him from

   experiencing severe pain—are adulterated, impure, or otherwise lacking in

   sufficient strength to act as the State intends them to act.

         This Court should enjoin Defendants from using expired drugs to execute

   Mr. Jackson.

            B. The use of expired execution drugs shocks the conscience, and
               violates Jackson’s rights under the Fourteenth Amendment.

         To prevail on a substantive due process claim, a plaintiff must allege

   either “the denial of a right, privilege, or immunity secured by the Constitution

   or federal statute” or official conduct that “shocks the conscience.” Mertik v.

   Blalock, 983 F.2d 1353, 1367–68 (6th Cir. 1993). State conduct that shocks

   the conscience is an infringement upon a constitutional guarantee that is “so

   rooted in the traditions and conscience of our people as to be ranked as

   fundamental.” Id. at 169. If the government action does not shock the

   conscience, that action does not violate substantive due process so long as it is

   rationally related to a legitimate state interest. Valot v. Southeast Local Sch.

   Dist. Bd. of Educ., 107 F.3d 1220, 1228 (6th Cir. 1993).

         Defendants conduct here fails on all accounts. First, the use of expired

   drugs defies numerous state and federal laws and regulations that specifically

   forbid the use of such drugs. This ecosystem of interlocking regulations



                                           11
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 16 of 36 PAGEID #: 117288




   further demonstrates the judgment of our national community that expired

   drugs should not be used; conduct in violation of this clear judgment shocks

   the conscience. Further, even if the Court should find to the contrary,

   Defendants’ conduct is still unacceptable and should be enjoined, because it is

   not rationally related to any legitimate state interest.

         The use of expired drugs, in an execution context just as much as in a

   therapeutic one, is unacceptable and illegal. Multiple Ohio and federal statutes

   and regulations make this clear. See, e.g., 21 C.F.R. § 205.50 (“Prescription

   drugs that are outdated, damaged, deteriorated, misbranded, or adulterated

   shall be quarantined and physically separated from other prescription drugs

   until they are destroyed or returned to their supplier.”); Ohio Rev. Code

   § 3715.55 (requiring that drugs which are “expired” under 21 C.F.R. § 211.137

   must be affixed with a tag or marking “giving notice that the article is . . .

   expired and has been detained or embargoed, and warning all persons not to

   remove or dispose of the article by sale or otherwise until permission for

   removal or disposal is given by the director [of agriculture] or the [Ohio] board

   [of pharmacy] or the court,” and mandating that “no person may remove or

   dispose of a detained or embargoed article by sale or otherwise without such

   permission.”); Ohio Admin. Code § 4729-9-01(B)(3) (delineating expired drugs

   as “adulterated” drugs); id. at § 4729:5-3-06 (noting that adulterated drugs

   must be separately stored “to prevent their use”).

         Although “[v]iolations of state and federal law do not per se rise to the

   level of Due Process violations,” (ECF No. 1429, at PageID 55266 (citing Levine



                                            12
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 17 of 36 PAGEID #: 117289




   v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993)), some may be so egregious as to

   constitute a violation of substantive due process. Government conduct “shocks

   the conscience” when it “offend[s] the community’s sense of fair play and

   decency.” Rochin v. California, 342 U.S. 165, 173 (1952).

         As the Sixth Circuit has explained, “[m]erely negligent tortious conduct is

   categorically beneath constitutional due process, but conduct on the other

   extreme end of the culpability spectrum, that which is ‘intended to injure’

   without any justifiable government interest, most clearly rises to the

   ‘conscience-shocking’ level. Range v. Douglas, 763 F.3d 573, 590 (6th Cir.

   2014). Although Jackson does not allege that Defendants “intend to injure”

   him by the use of expired drugs, his claim goes beyond what past plaintiffs

   have alleged: he does not claim simple negligence, nor even reckless conduct by

   Defendants. Rather, Defendants act knowingly, by their own admission, to

   ignore state and federal regulations—the community’s judgment of what is fair

   and decent—to reach for expired execution drugs.

         What’s more, Defendants’ conduct cannot be excused as a matter of

   exigent circumstances or extreme haste. Cf. Ewolski v. City of Brunswick, 287

   F.3d 492, 510 (6th Cir. 2002) (inquiring “whether the circumstances allowed

   the state actors time to fully consider the potential consequences of their

   conduct.”). To the contrary, Defendants have had ample time to consider the

   appropriateness of their conduct, and they continue to assert their ability to

   use expired drugs even though Defendant Governor DeWine has indicated that

   he does not support such action.



                                          13
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 18 of 36 PAGEID #: 117290




         In short, as Jackson explained in his Notice (ECF No. 2411), Defendants’

   mandate to carry out his death sentence does not extend to the ability to

   pursue his execution by any and all means that Defendants might seize upon.

   Jackson’s Warrant of Execution does not empower them to violate state and

   federal laws simply to expedite his death. Defendants’ willingness to do so, in

   the face of well-established and long-settled community norms, and in

   contravention to their own past promises, as well as recent representations by

   the Governor of Ohio, rises to the level of egregious and unconscionable

   conduct. The notion that a government, carrying out a punishment for

   breaking the law, would flout the law in the process is shocking to the

   conscience. No rational purpose underlies this conduct, and it cannot be

   justified by any legitimate state interest. This Court should enjoin Defendants

   from using expired drugs to execute Mr. Jackson.

            C. The use of expired execution drugs subjects Jackson to
               disparate treatment, and violates his rights under the Equal
               Protection Clause of the Fourteenth Amendment.

         The Equal Protection Clause of the Fourteenth Amendment commands

   that no state shall “deny to any person within its jurisdiction the equal

   protection of the laws.” U.S. Const. amend. XIV, § 1. The purpose of the equal

   protection clause “is to secure every person within the State’s jurisdiction

   against intentional and arbitrary” differential treatment, whether “occasioned

   by express terms of a statute or by its improper execution through duly

   constituted agents.” Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir.




                                          14
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 19 of 36 PAGEID #: 117291




   2005) (citing Sioux City Bridge Co. v. Dakota County, 260 U.S. 441, 445 (1923)

   (internal quotation marks and citation omitted)).

         To prevail, Jackson must show that (1) Defendants treated or will treat

   him disparately as compared to similarly situated persons; and (2) that such

   disparate treatment burdens a fundamental right. See Club Italia Soccer v.

   Shelby, 470 F.3d 286, 298 (6th Cir. 2006) (citations omitted); see also Ctr. For

   Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (same).

         This Court has recently confirmed that “Eighth Amendment and Equal

   Protection analyses are analytically distinct,” and that “intentional state action

   in connection with an execution which burdens an inmate’s fundamental

   Eighth Amendment right by increasing the risk that he will suffer severe pain

   and needless suffering is actionable under the Equal Protection Clause.” In re

   Ohio Execution Protocol Litig. (Campbell & Tibbetts), No. 2:11-cv-1016, 2017

   U.S. Dist. LEXIS 182406, *80–81 (S.D. Ohio Nov. 3, 2017). The Court also

   noted that to “impose liability on a governmental entity for the acts of one of its

   agents, a plaintiff must prove that the agent acted pursuant to custom or

   policy.” Id. at *25–26 (citing Monell v. New York City Dep’t. of Social Services,

   436 U.S. 658, 690 (1978)). Further, the Court reiterated that an

   “unconstitutional governmental policy can be inferred from a single decision by

   the highest officials responsible for setting policy in a particular area of the

   government’s business.” Id. at *26 (citing Owen v. City of Independence, 445

   U.S. 622 (1980); Pembaur v. City of Cincinnati, 475 U.S. 469 (1986)).




                                            15
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 20 of 36 PAGEID #: 117292




         Thus, this Court explained, “to prove an Equal Protection violation,

   Plaintiffs must show an intentional state action (action properly attributable to

   the State under Monell . . .) which treats one death row inmate disparately from

   others and burdens that inmate’s Eighth Amendment right by increasing the

   risk he will suffer severe pain and needless suffering.” Id. at *81. If Jackson

   can establish that an impermissible deviation from the execution protocol is

   “likely to reoccur and will affect the risk of pain,” then he can satisfy his

   burden. Id. at 82.

         When Jackson can show state action and disparate treatment that

   burdens a fundamental right, then strict scrutiny applies. Mass. Bd. of Ret. v.

   Murgia, 427 U.S. 307, 312 (1976) (explaining that strict scrutiny is the

   standard of review where a state practice interferes with a fundamental right or

   discriminates against a suspect class of individuals); Satawa v. Macomb County

   Rd. Comm’n, 689 F.3d 506, 529 (6th Cir. 2012); Mixon v. Ohio, 193 F.3d 389,

   402 (6th Cir. 1999) (same); see also Miller v. City of Cincinnati, 622 F.3d 524,

   539 (6th Cir. 2010) (explaining that strict scrutiny is appropriate if state action

   treating persons differently infringes on a class of people’s fundamental rights);

   In re Ohio Execution Protocol Litig. (Lorraine), 840 F. Supp. 2d 1044, 1054 (S.D.

   Ohio 2012).

         Under strict scrutiny, state action is presumptively unconstitutional, and

   must be enjoined—e.g., by a prohibitory injunction—or required—e.g., by a

   mandatory injunction—if the subject state action is not necessary to achieve a

   compelling state interest. See Cleburne v. Cleburne Living Ctr., 473 U.S. 432,



                                            16
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 21 of 36 PAGEID #: 117293




   440 (1985). In the context of this specific case, “[w]hat this means is that any

   core deviation from the protocol is permissible only if it is narrowly tailored to a

   compelling governmental interest.” Lorraine, 840 F. Supp. 2d at 1054.

         Jackson can satisfy the requisite showings regarding Defendants’ use of

   expired execution drugs.

         First, he can show unconstitutional policy based on the decisions of the

   “highest officials responsible for setting policy” regarding executions, namely

   the Director of ODRC and a Rule 30(b)(6) representative of ODRC whose

   testimony represents the binding policy position of that agency.

         Here, not one but two Directors of ODRC made the decision that Ohio

   would not use expired execution drugs. According to sworn testimony from

   Defendant Edwin Voorhies Jr., former Director Ernie Moore had instructed that

   expired execution drugs would not be used. Cooey (Smith) v. Kasich, 801 F.

   Supp. 2d 623, 641 (S.D. Ohio 2011) (“[Deputy Director Edwin Voorhies] also

   testified that Ohio had also rejected the option of compounding drugs or using

   expired drugs that had been given an extended expiration date.”); see also Hr’g

   Tr., Cooey (Smith) v. Strickland, No. 2:04-cv-1156, ECF No. 945, PageID 25873

   (Jul. 7, 2011). Furthermore, former Director Gary Mohr had stated to Judge

   Frost in sworn open court testimony, on more than one occasion, that Ohio

   would not use expired execution drugs. See, e.g., Brooks, 2011 U.S. Dist.

   LEXIS 128192, at *28–30; see also Hr’g Tr., Cooey (Brooks) v. Kasich, No. 2:04-

   CV-1156, ECF No. 1054, PageID 30080–81; (see also Hr’g Tr., In re Ohio

   Execution Protocol Litig. (Wiles), ECF No. 106, PageID 5091–92). As the Court



                                           17
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 22 of 36 PAGEID #: 117294




   found, Director Mohr “testified that the use of expired drugs is ‘unconscionable’

   to him and would fly in the face of every policy behind the protocol.” Brooks,

   2011 U.S. Dist. LEXIS 128192, at *29. On direct examination from his own

   counsel, Director Mohr testified that “I will tell you that we are not going to use

   expired drugs.” Hr’g Tr., Cooey (Brooks) v. Kasich, No. 2:04-CV-1156, ECF No.

   1054, PageID 30080–81. He also testified that “to legally, constitutionally end

   a life does not allow for exceptions like an expired drug. It is just -- it’s

   unconscionable to me.” Id. at PageID 30081.

         Defendant Director Mohr similarly testified at the Wiles hearing:

                Q. Okay. Now, you’ve testified that there would be no
                   deviations from the four core elements, right? 5

                A. Yes.

                Q. And that includes core requirement number 2, that
                   only the drugs specified in the policy will be used?

                A. Yes.

                ***

                Q. Would using expired drugs be a violation of
                  requirement number 2?

                A. Yes.

   (Wiles Hr’g Tr., ECF No. 106, PageID 5092–93.) Director Mohr also testified

   that the law regarding the execution drugs must be followed. (See, e.g., id. at

   PageID 5092–93 (stating that Core Element # 2 requires not only the specific



         5 Although 01-COM-11 has been revised since the Wiles proceedings, in
   part to formalize Core Element # 5, Core Element # 2 remains unchanged in
   the current version of 01-COM-11: “The drugs required by this policy shall
   be used.” (ECF No. 667-1, PageID 19815.)


                                            18
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 23 of 36 PAGEID #: 117295




   identities of the execution drugs, but also that DRC is to follow the law

   regarding those drugs).)

         In other words, Director Mohr’s testimony was not about specifics of how

   an execution should be done that are not part of the Protocol. See Tibbetts &

   Campbell, 2017 U.S. Dist. LEXIS 182406, at *95–96 (noting that Director

   Mohr’s testimony about the specific number of consciousness checks that will

   be performed “does not become a part of the Protocol”). Rather, his testimony

   was about the crucial meaning of what the protocol’s most important

   provisions actually mean, what they permit and what they don’t. That

   testimony from Director Mohr established that expired execution drugs are not

   “the drugs required by” 01-COM-11, and that it is the status of the drugs as

   expired that makes them so because using expired drugs would be illegal.

   And, once again, variations from Core Elements # 1–5 are constitutionally

   impermissible.

         Thus, in sum, the binding, official policy, accepted by this Court and

   applicable here, is two-fold: 1) there can be no variations from Core Elements

   # 1-5, and 2) Core Element # 2 does not permit Ohio to use expired drugs to

   carry out an execution. Indeed, to defeat a previous Equal Protection claim by

   a previous Plaintiff in this consolidated litigation, “the Court accept[ed] Mohr’s

   testimony that Ohio will not use expired drugs even if the written protocol does

   not explicitly preclude such action.” Brooks, 2011 U.S. Dist. LEXIS 128192, at

   *28–29. That assurance from former Defendant Director Mohr meant that

   “Ohio is now bound by the representation its agent has made to this Court” as



                                           19
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 24 of 36 PAGEID #: 117296




   to what Core Element # 2 means. In re Ohio Execution Protocol Litig. (Phillips),

   No. 2:11-cv-1016, 2013 U.S. Dist. LEXIS 159680, *47 (S.D. Ohio Nov. 7, 2013)

   (quoting Brooks, 2011 U.S. Dist. LEXIS 128192, at *29).

         By contrast, however, Defendants now have taken an official policy

   provision that would treat similarly situated inmates differently, and discard

   the sworn representations of non-deviation variance from Core Element # 2.

   Under new DRC leadership, lethal injection executions may apparently proceed

   using the State’s stock of expired drugs. At recent depositions taken by

   Plaintiff Jackson, senior ODRC officials admitted that they would be willing to

   proceed with an execution using the midazolam three-drug protocol making

   use of the expired drugs that the agency has in its possession.

         Defendant ODRC Director Annette Chambers-Smith testified under oath

   that she could authorize an execution using expired drugs, and that she was

   “not ruling out” a discussion with the Governor about going forward with such

   an execution. (Dep. Tr., ECF No. 2431-1, PageID 116601–02.) When asked

   about her knowledge of former Director Gary Mohr’s promise never to use

   expired drugs in an execution, she stated that she “would need to review” such

   statements before committing to following them. (Id. at PageID 116602–03.)

         Perhaps most troubling, however, was testimony by Defendant Warden

   Ron Erdos, appearing on behalf of ODRC as a Rule 30(b)(6) representative,

   providing binding testimony about the State’s official positions. He testified

   that “[i]t’s possible” that ODRC would make use of expired execution drugs.

   (Rough transcript, at 106–08). He also testified not just that DRC “could” use



                                          20
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 25 of 36 PAGEID #: 117297




   expired execution drugs, but that DRC “potentially” would use “expired

   execution drugs for any execution currently scheduled.” (Id. at 122–23.) And

   most disconcerting of all, he was unequivocal that any promises made by

   Director Mohr to the contrary do not still stand, and that such promises “can

   be changed depending on who’s in charge.” (Id. at 108.)

         That variable approach to applying the law, based solely on the whims of

   DRC leadership—not a change or amendment to 01-COM-11—is the essence of

   impermissible disparate treatment under the law. Core Element # 2 is the

   “policy of the State of Ohio as expressed in 01-COM-11.” Tibbetts & Campbell,

   2017 U.S. Dist. LEXIS 182406, at *89. And, based on the testimony of the

   “highest officials responsible for setting policy,” it is now apparently the official

   policy that Ohio will disparately apply the law by permitting the use of expired

   execution drugs in contravention to Core Element # 2.

         As this Court explained in Tibbetts & Campbell, “if [Jackson] ha[s] shown

   that there was a custom or practice of ignoring the policy or if [he] had shown

   the person responsible for making the policy . . . had in effect told staff to

   ignore” Core Element # 2’s prohibitions, he “might have made out a case” of an

   Equal Protection violation. 2017 U.S. Dist. LEXIS 182406, at *89. That is

   what he has done here. Or, to paraphrase Judge Frost, we are once again back

   in the situation where “[i]t is the policy of the State of Ohio that the State

   follows its written execution protocol, except when it does not. This is

   nonsense.” Smith, 801 F. Supp. 2d at 624.




                                            21
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 26 of 36 PAGEID #: 117298




         Jackson is similarly situated with other condemned inmates subject to

   execution at Defendants’ hands merely by sharing the singular characteristic

   that they are all subject to execution under Defendants’ policy. See Perry v.

   McGinnis, 209 F.3d 597, 601 (6th Cir. 2000) (explaining that in assessing the

   “similarly situated” inquiry, “courts should not demand exact correlation, but

   should instead seek relevant similarity” (citing Ercegovich v. Goodyear Tire &

   Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998))).

         Jackson will be treated disparately due to Defendants’ variations or

   deviations from Core Element # 2, which Defendants have previously testified

   and this Court previously accepted as binding on Defendants, and which flatly

   prohibits the use of expired execution drugs. Brooks, 2011 U.S. Dist. LEXIS

   128192, at *28–29. This is not a low-level employee mistakenly or negligently

   failing to follow official state policy; this is an apparently new state policy or

   custom to apply the law differently depending on who is in charge at a given

   moment, and to disregard the binding provisions of 01-COM-11. These are

   policy decisions set by the highest officials responsible for setting policy in this

   area, a direct consequence of which is the unconstitutional governmental

   policy of disparate treatment of similarly situated individuals.

         Defendants Chambers-Smith and Erdos as the Rule 30(b)(6) DRC

   representative suggested that a provision of 01-COM-11 permitting analytical

   testing of execution drugs somehow authorizes using expired drugs. But that

   provision—found on page 6 of 01-COM-11, (see ECF No. 667-1, PageID

   19817)—is only prescribed as to compounded execution drugs. Testing of “a



                                            22
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 27 of 36 PAGEID #: 117299




   sample of non-compounded Execution Drugs” is totally discretionary, at the

   Director’s choosing. In other words, that paragraph is not mandatory as to

   expired execution drugs, contrary to Defendants’ apparent belief, and it does

   not remediate the unconstitutional deviation from Core Element # 2 that, by

   Defendants’ own sworn testimony, using expired execution drugs constitutes.

   Analytical testing does not change the nature of the drugs from expired drugs,

   the dispensing of which is unlawful under federal and state law, the use of

   which would “fly in the face” of carrying out a legal, constitutional execution

   and which is thus prohibited by Core Element # 2, to unexpired drugs that can

   be lawfully and properly used under Core Element # 2.

         Having demonstrated intentional state action properly attributable to the

   State under Monell through the words of Defendants Chambers-Smith and

   Erdos, and that such action treats Jackson disparately from others, he must

   also show only that the disparate treatment burdens his Eighth Amendment

   right by increasing the risk he will suffer severe pain and needless suffering.

   Tibbetts & Campbell, 2017 U.S. Dist. LEXIS 182406, at *81. And he can satisfy

   this showing as well.

         As Judge Frost previously explained, deviation from any of the Core

   Elements is presumptively a constitutional violation, because (1) the written

   execution protocol is the prophylactic safeguard that protects the inmate from

   unconstitutional pain and suffering during an execution; and (2) non-

   compliance with the Core Elements means that the entire protocol is nothing

   more than suggestions, and thus protective of nothing. Smith, 801 F. Supp. 2d



                                           23
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 28 of 36 PAGEID #: 117300




   at 653 (“But core deviations that introduce uncertainty and eliminate

   safeguards meet neither of these state interests [in “[C]ompleting executions in

   a constitutional manner” or “[C]ompleting them in a manner that ensures their

   humane nature”] nor any other combination of legitimate interests of which

   this Court can conceive.”); id. at 643–44 (discussing the apparent change from

   a “controlling set of mandates” to “an advisory compilation of guidelines subject

   to being ignored,” a “sea change in the characterization and treatment of the

   written protocol” that “is significant”); see also Lorraine, 840 F. Supp. 2d at

   1056. When deviations or variations from the Core Elements of 01-COM-11

   are permitted, those are “substantive departures from some of the most

   fundamental tenets of Ohio’s execution policy. These tenets or core

   components embody concerns that cannot be disregarded.” Smith, 801 F.

   Supp. 2d at 645. The Core Elements of 01-COM-11 are the “core components

   of the protocol that safeguard[] the constitutionality of Ohio’s execution

   process.” Lorraine, 840 F. Supp. 2d at 1058. As such, variations or deviations

   from those Core Elements unconstitutionally “punctures” those core

   provisions. Id.

         Variations or deviations from those core components, in turn, increases

   the risk of pain and suffering to which Jackson is subjected, thereby burdening

   his Eighth Amendment right against suffering cruel and unusual punishment.

   Deviations or variations from the Core Elements “at least burden Plaintiff’s

   fundamental right by negating some of the precise procedural safeguards that

   this Court and the Sixth Circuit heralded” previously. Smith, 801 F. Supp. 2d



                                           24
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 29 of 36 PAGEID #: 117301




   at 653. Strict scrutiny therefore applies, Defendants’ use of expired execution

   drugs is presumptively unconstitutional, and Defendants cannot show that

   using expired execution drugs is narrowly tailored and necessary to accomplish

   a compelling state interest. Cf. Smith, 801 F. Supp. 2d at 652–53 (“This means

   that Defendants’ core deviations are permissible only if they are narrowly

   tailored to a compelling governmental interest”; but “[m]ere pursuit of

   administrative convenience that risks flawed executions is not a legitimate

   state interest.”).

         Accordingly, Defendants’ use of expired execution drugs to carry out

   Jackson’s execution would be a violation of the Fourteenth Amendment’s Equal

   Protection Clause. This Court should enjoin Defendants from using any

   expired execution drugs to carry out a lethal injection execution.

             D. The use of expired execution drugs reneges on past, sworn
                promises to this Court, and is barred by the doctrine of
                judicial estoppel.

         Judicial estoppel is a common law doctrine against the calculated use of

   inconsistent positions in litigation. It protects the integrity of the judicial

   process by prohibiting a party from gaining an advantage in litigation by

   successfully advancing one theory and then seeking an unfair advantage by

   later pursuing an inconsistent theory. See, e.g., New Hampshire v. Maine, 532

   U.S. 742, 749–50 (2001); Reynolds v. Commissioner of Internal Revenue, 861

   F.2d 469, 472–73 (6th Cir. 1988).

         In reviewing this claim, the Court should consider: (1) whether a party

   has taken a position that is clearly inconsistent with its earlier position; (2)


                                            25
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 30 of 36 PAGEID #: 117302




   whether the party succeeded in persuading the court to adopt its earlier

   position; and (3) whether, in the absence of estoppel, the party seeking to

   assert an inconsistent position would “derive an unfair advantage or impose an

   unfair detriment on the opposing party[.]” New Hampshire, 532 U.S. at 750–

   51. Ultimately, the decision of whether to invoke judicial estoppel “lies within

   the court’s discretion.” Id. at 750.

         The conduct giving rise to this estoppel claim is simple. In 2010 and

   2011, in the predecessor litigation with which this case was consolidated, and

   whose docket entries are a part of this case, prior Plaintiffs argued that Ohio

   would violate their constitutional rights if they were executed using expired

   execution drugs. Former ODRC Director Ernie Moore averred that Defendants

   would not use expired or adulterated execution drugs. Then ODRC Director

   Gary Mohr testified that Ohio would not use expired drugs. The Court relied

   upon that representation:

                      [T]he Court accepts Mohr’s testimony that Ohio
                will not use expired drugs even if the written protocol
                does not explicitly preclude such action.

                      This last portion of testimony is another
                unwritten practice or policy that serves to supplement
                the written protocol, and Ohio is now bound by the
                representation its agent has made to this Court. The
                same applies to Mohr’s representation that Ohio will not
                use imported drugs. Granted, Mohr testified that there
                were no unwritten policies that were part of the
                execution policy, but this subjective assessment turns
                on perhaps a different use of terminology than that
                applied by this Court. Mohr also testified that the use
                of expired drugs is “unconscionable” to him and would
                fly in the face of every policy behind the protocol.
                Numerous instances of state practices described herein
                qualify as such unwritten policies to this Court, some


                                          26
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 31 of 36 PAGEID #: 117303




                of which aid Defendants. Whether Mohr labels them
                unwritten policies is not important. What matters is
                that Ohio follows them and that they serve the interests
                of constitutionality, not detract from these interests.

                      In light of the fact that the issue of Ohio’s past
                use of expired drugs has been laid to rest and the
                binding concession presented to this Court, it would
                make sense for Ohio to promptly destroy the expired
                drugs and wholly obviate the risk that human error in
                recordkeeping or action will render this drugs of future
                concern in this or similar litigation.

    Brooks, 2011 U.S. Dist. LEXIS 128192, at *28–30. Former Director Mohr

   offered even more unambiguous testimony that Ohio would not use (and,

   because such use would constitute an impermissible variation from Core

   Element # 2, could not use) expired execution drugs during the Wiles hearing,

   as discussed above; that testimony followed consolidation in this case.

         The application of judicial estoppel is appropriate here. Defendants now

   take a position that is clearly inconsistent with their earlier position, which was

   unambiguously expressed under oath in open court multiple times.

   Defendants succeeded in persuading this Court to adopt that position: the

   Court accepted former Director Mohr’s representations; it denied the Equal

   Protection claim brought by former Plaintiff Reginald Brooks, and Mr. Brooks

   was executed. And, if Defendants are now allowed to renege on their prior

   promises, they would “derive an unfair advantage or impose an unfair

   detriment” on Jackson. Had the prior claim been litigated in full, and an order

   banning the use of expired drugs been entered by this Court, Defendants

   would not now be able to claim the possibility of using such drugs. The fact

   that they can, and do, demonstrates that they have gained a significant

                                           27
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 32 of 36 PAGEID #: 117304




   advantage: Mr. Brooks is dead; his litigation was terminated; executions

   proceeded; and now Defendants seek to assert the option to resume practices

   which they previously forswore. Similarly, Defendants gained a benefit from

   Director Moore’s sworn affidavit, in that they no longer needed to produce

   discovery documents that Plaintiff Smith (who remains an active Plaintiff in

   this case and whose discovery requests would otherwise remain subject to an

   ongoing duty for Defendants to supplement) had requested. Judicial estoppel

   is appropriate in these circumstances.

         Nothing in the Sixth Circuit’s recent en banc decision changes that

   analysis. In that decision, the en banc court pointed out that those prior

   Plaintiffs were arguing about promises made regarding a three-drug protocol

   comprised of sodium thiopental, a paralytic, and potassium chloride. This was

   a critical difference, the court explained, since “there is no reason to think that

   a trial about sodium thiopental would have affected [the midazolam] issue one

   way or the other.” In re Ohio Execution Protocol, 860 F.3d 881, 892 (6th Cir.

   2017) (en banc). Such is not the case here: a trial, in 2011, about the State’s

   ability to use expired drugs would have yielded a result precisely on point for

   the present circumstances, since Defendants seek to return to precisely the

   same conduct as their previously renounced.

         The en banc court also explained that a State’s change in policy “in

   response to unforeseen circumstances” is “hardly the kind of inconsistency

   that warrants estoppel.” Id. The en banc court made reference to unspecified

   “death-penalty opponents” who “successfully prevent Ohio . . . from obtaining



                                            28
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 33 of 36 PAGEID #: 117305




   the drugs necessary to use the one-drug protocol,” thus, in the court’s view,

   forgiving the State’s reversion to the use of a three-drug protocol. See id.

   Whatever the merits of this characterization, the same cannot be said here. No

   party has yet raised allegations that “death-penalty opponents” have made

   non-expired midazolam, paralytic, or potassium unavailable to Ohio, thus

   forcing it use expired drugs. To the contrary, testimony establishes that Ohio

   purchased supplies of those drugs as recently as January of this year. (See

   Dep. Tr. of Steven Knight, ECF No. 2415-1, PageID 116281.)

          Whether the State would want to make such a purchase now, or whether

   voters would find such a purchase politically desirable, is entirely a different

   question. Judicial estoppel prohibits “‘playing fast and loose with the courts’—

   that is, ‘abusing the judicial process through cynical gamesmanship’ by

   changing positions ‘to suit an exigency of the moment.’” Id. (quoting New

   Hampshire, 532 U.S. at 749–50). Putting aside the question of

   “gamesmanship,” Defendants appear to be committing precisely the error the

   en banc court cautioned them against: changing positions to suit an exigency

   of the moment. This, the Court should not allow.

   III.   Conclusion

          Defendants’ recent announcement that the use of expired execution

   drugs in a lethal injection execution is within their power, and that such use

   for Mr. Jackson cannot be ruled out, reverses multiple binding promises made

   to this Court under oath, violates numerous federal and state statutes and

   regulations, and deprives Jackson of his constitutional rights guaranteed


                                           29
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 34 of 36 PAGEID #: 117306




   under the Eighth and Fourteenth Amendments. This Court should not permit

   the State of Ohio to transgress federal law, state regulation, and its own

   binding promises. The Court should hold the State to its promises, and enjoin

   the use of expired execution drugs in Mr. Jackson’s education.




                                          30
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 35 of 36 PAGEID #: 117307




                      Respectfully submitted this 3d day of September, 2019.


                                                 Deborah L. Williams
                                                 Federal Public Defender

                                                 by
    /s/ Allen L. Bohnert
    Allen L. Bohnert (0081544)                   and
    Trial Attorney for Plaintiff Jackson
                                                 Richard Cline (0001854)
    and                                          Chief Counsel
                                                 Death Penalty Department
    David C. Stebbins (0005839)
    Assistant Federal Public Defender            Randall L. Porter (0005835)
    Supervising Attorney                         Assistant State Public Defender
    Co-Counsel for Plaintiff Jackson
                                                 Office of the Ohio Public Defender
    Lisa M. Lagos (0089299)                      250 E. Broad Street - Suite 1400
    Paul R. Bottei (TN 17036)                    Columbus, Ohio 43215-9308
    Adam M. Rusnak (0086893)                     Telephone: (614) 466-5394
    Assistant Federal Public Defenders           Facsimile: (614) 644-0708
    Co-Counsel for Plaintiff Jackson             Richard.Cline@opd.ohio.gov
                                                 Randall.Porter@opd.ohio.gov
    Theodore C. Tanski (PA 314189)               Co-Counsel for Plaintiff Jackson
    Research & Writing Attorney
    Co-Counsel for Plaintiff Jackson             and

    Office of the Federal Public Defender        James A. King (0040270)
    for the Southern District of Ohio            Porter, Wright, Morris & Arthur LLP
    Capital Habeas Unit                          41 South High Street
    10 West Broad Street, Suite 1020             Columbus, Ohio 43215
    Columbus, Ohio 43215                         614-227-2051
    614-469-2999                                 614-227-2100 (fax)
    614-469-5999 (fax)                           Email: jking@porterwright.com
    Allen_Bohnert@fd.org                         Co-Counsel for Plaintiff Jackson
    David_Stebbins@fd.org
    Lisa_Lagos@fd.org                            Counsel for Plaintiff Jackson
    Paul_Bottei@fd.org
    Adam_Rusnak@fd.org
    TC_Tanksi@fd.org




                                            31
Case: 2:11-cv-01016-EAS-MRM Doc #: 2437 Filed: 09/03/19 Page: 36 of 36 PAGEID #: 117308




                             CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I electronically filed the

   foregoing Plaintiff Jackson’s Supplemental Motion for Preliminary

   Injunction Against the Use of Expired Execution Drugs with the Clerk of the

   United States District Court for the Southern District of Ohio using the

   CM/ECF system, which will send notification of such filing to the email

   addresses of opposing counsel that are on file with the Court.



                                         /s/ Adam M. Rusnak
                                         Adam M. Rusnak
                                         Co-Counsel for Plaintiff Jackson




                                          32
